FILED
                             NOT FOR PUBLICATION                            NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL B. WILLIAMS,                             No. 10-56818

               Plaintiff - Appellant,            D.C. No. 2:05-cv-02877-TJH-AN

  v.
                                                 MEMORANDUM *
CANDICE BOTICH; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Terry J. Hatter, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Michael B. Williams, who is civilly committed in the state of California,

appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983

action alleging that defendants retaliated against him for filing a grievance. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Nelson v. Heiss,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
271 F.3d 891, 893 (9th Cir. 2001). We affirm.

      We affirm for the reasons stated in the magistrate judge’s report and

recommendation entered on September 3, 2010, and adopted and approved by the

district court on September 24, 2010.

      Williams’s remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          2                                    10-56818